Case: 18-14226   Date Filed: 06/19/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14226
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:17-cv-00299-TMP



KATHERINE DUCKWORTH,

                                                        Plaintiff-Appellant,

                               versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (June 19, 2019)

Before MARCUS, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 18-14226     Date Filed: 06/19/2019    Page: 2 of 6


      Katherine Duckworth appeals the denial of her application for disability

insurance benefits and supplemental security income. 42 U.S.C. § 405(g).

Duckworth challenges the decision to discount the opinions of her consulting

psychologists, Dr. David Wilson and Dr. June Nichols, and of a licensed clinical

social worker, Kristy Phillips, and the finding that she was not intellectually

disabled under Listing 12.05 of the Code of Federal Regulations. We affirm.

      Substantial evidence supports the administrative law judge’s decision to give

little weight to Dr. Wilson’s opinion that Duckworth was mentally disabled. The

administrative law judge was entitled to discount an opinion that the doctor formed

after one examination, see 20 C.F.R. § 404.1527(c)(2), (c)(3) (weighing the length

of the medical relationship and support for the medical opinion), and that

conflicted with his medical notes and with other evidence in the record, see id.

§ 416.927(c)(6) (considering “other information in your case record”). Dr. Wilson

opined that Duckworth could not complete activities on schedule, be punctual, or

maintain socially acceptable behavior, personal neatness, or cleanliness, but the

doctor recorded that Duckworth drove herself to her evaluation, arrived on time,

was dressed appropriately, and displayed normal behavior during the examination.

And Dr. Nichols, social worker Phillips, treating Nurse Practitioner Philip Rogers,

and doctors in the emergency room at Gadsden Regional Medical Center recorded

that Duckworth acted and dressed appropriately, drove herself to and arrived


                                          2
              Case: 18-14226     Date Filed: 06/19/2019   Page: 3 of 6


timely for appointments, had appropriate mood and affect, and was oriented and

cooperative. Additionally, Duckworth and her husband stated in their function

reports that she interacted regularly with her stepdaughter, telephoned her children,

and shopped, all of which revealed, in the words of the administrative law judge, a

“capability of interacting with the general-public on an occasional basis.” Dr.

Wilson also opined that Duckworth could comprehend and complete only short

and simple instructions, concentrate for only two hours, and never report for work

in a 30-day period. But Duckworth and her husband reported that she daily

performed housework and babysat a 22-year-old stepdaughter she described as

“slow,” maintained the household finances, drove and shopped independently, and

cooked “good meals” that required as long as two hours to prepare.

      Substantial evidence also supports the administrative law judge’s decision to

discount Dr. Nichols’s opinion that Duckworth had mental limitations that

prevented her from working. The opinion Dr. Nichols developed after one

consultative examination was not entitled to the substantial weight due the opinion

of a treating doctor. See id. § 404.1527(c)(2). Dr. Nichols’s opinion also conflicted

with her findings, Duckworth’s and her husband’s function reports, and evidence

in the record. See id. §§ 404.1527(c)(3), 416.927(c)(6). Dr. Nichols opined that

Duckworth could not withstand pressures of everyday work based on Duckworth’s

statement that she had two strokes on June 27, 2014, but her treatment records


                                          3
              Case: 18-14226     Date Filed: 06/19/2019   Page: 4 of 6


from the emergency room reported normal cardiovascular functions and normal

readings on a chest X-ray and an echocardiogram. Dr. Nichols opined that

Duckworth had cognitive deficits, but that opinion conflicted with the doctor’s

finding that Duckworth’s recent and remote functioning were grossly intact. Dr.

Nichols also opined that Duckworth could not manage her finances, but

Duckworth and her husband reported that she paid bills, managed a checkbook and

savings account, and handled money orders.

      The administrative law judge’s decision to discount Phillips’s opinion also

was supported by substantial evidence. Because Phillips, a licensed clinical social

worker, is not considered an acceptable medical source under the regulations, see

id. §§ 404.1513(a), 416.913(a), her opinion could not establish the existence of an

impairment. See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir.

2004). And Phillips’s opinion that Duckworth’s memory, ability to sustain a

schedule, and ability to accept instructions were severely impaired was inconsistent

with Phillips’s treatment notes. Phillips recorded that Duckworth’s depression and

related symptoms improved with medication; she ordinarily had normal speech,

affect, and appearance; she was cooperative; she was of average intelligence; she

had an intact memory and logical thought processes; and her thought content was

unremarkable. Phillips’s opinion also conflicted with Duckworth’s and her

husband’s reports about her regular activities.


                                          4
               Case: 18-14226     Date Filed: 06/19/2019    Page: 5 of 6


      Substantial evidence also supports the finding of the administrative law

judge that Duckworth’s impairments did not meet the criteria of Listing 12.05. To

qualify as intellectually disabled, a claimant must satisfy three diagnostic criteria:

she must have “significantly subaverage general intellectual functioning,” “deficits

in adaptive behavior,” and “manifested deficits in adaptive behavior before age

22.” Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997). Duckworth

argues that the full-scale intelligence quotient score of 69 assigned by Dr. Wilson

created a rebuttable presumption that she manifested deficits in adaptive

functioning before age 22, see Hodges v. Barnhart, 276 F.3d 1265, 1269 (11th Cir.

2001), but Duckworth was not entitled to the presumption because her score was

“inconsistent with other evidence in the record [about her] daily activities and

behavior,” Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992). The

administrative law judge was entitled to find that evidence of Duckworth’s

participation in special education classes during school was overshadowed by her

and her husband’s reports that she daily assisted her husband to get ready for work,

cared for her stepdaughter, cooked, cleaned house, and cared for pets; that she

managed her finances, paid household bills, drove, and shopped; and that she had

obtained a driver’s license and had worked as a cashier/checker and as a short

order cook. Duckworth argues that the district court used “a post hoc

rationalization for affirming the denial” of benefits, but we limit our review “to an


                                           5
              Case: 18-14226     Date Filed: 06/19/2019   Page: 6 of 6


inquiry into whether there is substantial evidence to support the findings of the

Commissioner,” Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

      We AFFIRM the denial of Duckworth’s application for benefits.




                                          6